DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on May 17, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
3.	Claims 1 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.’’(Paragraph [0002]) in view of Barum (U.S. Patent Application Publication # 2008/0253386 A1) teaches “A system and method for distributing communications through a dense mesh network having a plurality of nodes coupled to one of a plurality of gateway controllers …” (Paragraph [0007]), and Kakinada et al. (U.S. Patent Application Publication # 2019/0150134 A1) teach “methods and apparatus for providing optimized access, bandwidth and routing needs of the IoT devices, …”(Paragraph(s) [0040]), fail to disclose: “preselecting a predefined number of gateways associated with the lowest counter values among the counter values associated with the gateways in said subset representing a number of downlink frames transmitted by the gateways of said subset in response to messages transmitted in uplink frames by terminals; 
choosing a gateway associated with a value representing a quality of communication with the sending terminal that is higher than or equal to a predefined quality threshold among the gateways in the predefined number of preselected gateways, the chosen gateway becoming the second gateway;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-13 and 16-17 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.’’(Paragraph [0002]) in view of Barum (U.S. Patent Application Publication # 2008/0253386 A1) teaches “A system and method for distributing communications through a dense mesh network having a plurality of nodes coupled to one of a plurality of gateway controllers …” (Paragraph [0007]), and Kakinada et al. (U.S. Patent Application Publication # 2019/0150134 A1) teach “methods and apparatus for providing ”(Paragraph(s) [0040]), fail to disclose: “preselect a predefined number of gateways associated with the lowest counter values among the counter values associated with the gateways in said subset representing a number of downlink frames transmitted by the gateways of said subset in response to messages transmitted in uplink frames by terminals;
choose a gateway associated with a value representing a quality of communication with the sending terminal that is higher than or equal to a predefined quality threshold among the gateways in the predefined number of preselected gateways, the chosen gateway becoming the second gateway;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 15 is also allowed by virtue of their dependency on claim 14.


Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 22, 2021